          Case 5:19-cv-00331-G Document 25 Filed 05/15/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

FANNIE MAE,                                   )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-331-G
                                              )
LAKEVIEW TOWERS, LLC, et al.,                 )
                                              )
       Defendants.                            )

                                         ORDER

       Plaintiff Fannie Mae initiated this lawsuit in April 2019, bringing claims against

Defendants Lakeview Towers, LLC (“Lakeview”) and Vaios Theodorakos. Plaintiff

alleges that Defendant Lakeview has defaulted on a note held and owned by Plaintiff.

Plaintiff also alleges that Defendant Theodorakos personally guaranteed Defendant

Lakeview’s obligations on the note and that he “is liable to Fannie Mae for a portion of the

outstanding balance under the Note equal to the amount of damages caused by Lakeview’s

failure to provide Fannie Mae with insurance proceeds to be applied to the payment of the

outstanding balance due under the Note.” Compl. (Doc. No. 1) ¶ 14.

       On May 8, 2019, Defendant Lakeview filed a notice advising that it had filed for

Chapter 11 bankruptcy. While 11 U.S.C. § 362 extends the automatic-stay provisions of

the Bankruptcy Code to the bankruptcy “debtor,” the rule followed in the Tenth Circuit and

by the majority of other circuits is that the stay provision does not extend to the debtor’s

codefendants. See Fortier v. Dona Anna Plaza Partners, 747 F.2d 1324, 1330 (10th Cir.

1984). Accordingly, the Court ordered the parties to present and support any request to
          Case 5:19-cv-00331-G Document 25 Filed 05/15/20 Page 2 of 2



stay the claims against Defendant Theodorakos as well as those against Defendant

Lakeview. See Order of May 10, 2019 (Doc. No. 18).

       Plaintiff then moved for a stay of the claims against Defendant Theodorakos for 90

days or until the resolution of Defendant Lakeview’s bankruptcy proceeding. On July 12,

2019, the Court granted Plaintiff’s motion and directed that all deadlines and proceedings

in this matter were to be stayed “pending further order of the Court.” Order of July 12,

2019 (Doc. No. 24) at 3. The Court directed:

       The parties shall promptly inform the Court, in writing, when
       Defendant Lakeview’s bankruptcy proceeding has been concluded.

Id.

       A review of the docket for Defendant Lakeview’s bankruptcy proceeding reflects

that the case was dismissed and closed on January 31, 2020. See In re Lakeview Towers

LLC, No. 19-11867 SAH (Bankr. W.D. Okla.). No party filed notice in this matter or

otherwise informed the Court of this development, however.

       Accordingly, Plaintiff is DIRECTED to file, within fourteen (14) days, either: (i) a

stipulation or a motion seeking dismissal of this lawsuit, see Fed. R. Civ. P. 41(a)(1)(A)(ii),

(a)(2); or (ii) a written status update, including an explanation of how Plaintiff seeks to

proceed with its claims against Defendants.

       IT IS SO ORDERED this 15th day of May, 2020.




                                              2
